Title: From Benjamin Franklin to Vergennes, 23 November 1780
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir
Passy, Nov. 23. 1780.
Mr de Chaumont informs me that it has been agreed between your Excellency and him, that I should write you a Letter, requesting your Assurance of Payment here of the Bills I am to draw in his Favour upon the Congress for 500,000 Livres, in case they should not be paid in America. He has accordingly furnished me with the Project of such a Letter, which I have copied and send inclos’d. I have no Pretensions to ask this Favour of your Excellency; and if there should be any Mistake in it, I hope you will excuse me. With the greatest Respect, I am, Sir, Your Excellency’s most obedient & most humble Servant
B Franklin
M. Le Comte de Vergennes.
